Case: 20-30183   Doc# 1   Filed: 02/21/20   Entered: 02/21/20 12:49:34   Page 1 of 57
Case: 20-30183   Doc# 1   Filed: 02/21/20   Entered: 02/21/20 12:49:34   Page 2 of 57
Case: 20-30183   Doc# 1   Filed: 02/21/20   Entered: 02/21/20 12:49:34   Page 3 of 57
Case: 20-30183   Doc# 1   Filed: 02/21/20   Entered: 02/21/20 12:49:34   Page 4 of 57
Case: 20-30183   Doc# 1   Filed: 02/21/20   Entered: 02/21/20 12:49:34   Page 5 of 57
Case: 20-30183   Doc# 1   Filed: 02/21/20   Entered: 02/21/20 12:49:34   Page 6 of 57
Case: 20-30183   Doc# 1   Filed: 02/21/20   Entered: 02/21/20 12:49:34   Page 7 of 57
Case: 20-30183   Doc# 1   Filed: 02/21/20   Entered: 02/21/20 12:49:34   Page 8 of 57
Case: 20-30183   Doc# 1   Filed: 02/21/20   Entered: 02/21/20 12:49:34   Page 9 of 57
Case: 20-30183   Doc# 1   Filed: 02/21/20 Entered: 02/21/20 12:49:34   Page 10 of
                                        57
Case: 20-30183   Doc# 1   Filed: 02/21/20 Entered: 02/21/20 12:49:34   Page 11 of
                                        57
Case: 20-30183   Doc# 1   Filed: 02/21/20 Entered: 02/21/20 12:49:34   Page 12 of
                                        57
Case: 20-30183   Doc# 1   Filed: 02/21/20 Entered: 02/21/20 12:49:34   Page 13 of
                                        57
Case: 20-30183   Doc# 1   Filed: 02/21/20 Entered: 02/21/20 12:49:34   Page 14 of
                                        57
Case: 20-30183   Doc# 1   Filed: 02/21/20 Entered: 02/21/20 12:49:34   Page 15 of
                                        57
Case: 20-30183   Doc# 1   Filed: 02/21/20 Entered: 02/21/20 12:49:34   Page 16 of
                                        57
Case: 20-30183   Doc# 1   Filed: 02/21/20 Entered: 02/21/20 12:49:34   Page 17 of
                                        57
Case: 20-30183   Doc# 1   Filed: 02/21/20 Entered: 02/21/20 12:49:34   Page 18 of
                                        57
Case: 20-30183   Doc# 1   Filed: 02/21/20 Entered: 02/21/20 12:49:34   Page 19 of
                                        57
Case: 20-30183   Doc# 1   Filed: 02/21/20 Entered: 02/21/20 12:49:34   Page 20 of
                                        57
Case: 20-30183   Doc# 1   Filed: 02/21/20 Entered: 02/21/20 12:49:34   Page 21 of
                                        57
Case: 20-30183   Doc# 1   Filed: 02/21/20 Entered: 02/21/20 12:49:34   Page 22 of
                                        57
Case: 20-30183   Doc# 1   Filed: 02/21/20 Entered: 02/21/20 12:49:34   Page 23 of
                                        57
Case: 20-30183   Doc# 1   Filed: 02/21/20 Entered: 02/21/20 12:49:34   Page 24 of
                                        57
Case: 20-30183   Doc# 1   Filed: 02/21/20 Entered: 02/21/20 12:49:34   Page 25 of
                                        57
Case: 20-30183   Doc# 1   Filed: 02/21/20 Entered: 02/21/20 12:49:34   Page 26 of
                                        57
Case: 20-30183   Doc# 1   Filed: 02/21/20 Entered: 02/21/20 12:49:34   Page 27 of
                                        57
Case: 20-30183   Doc# 1   Filed: 02/21/20 Entered: 02/21/20 12:49:34   Page 28 of
                                        57
Case: 20-30183   Doc# 1   Filed: 02/21/20 Entered: 02/21/20 12:49:34   Page 29 of
                                        57
Case: 20-30183   Doc# 1   Filed: 02/21/20 Entered: 02/21/20 12:49:34   Page 30 of
                                        57
Case: 20-30183   Doc# 1   Filed: 02/21/20 Entered: 02/21/20 12:49:34   Page 31 of
                                        57
Case: 20-30183   Doc# 1   Filed: 02/21/20 Entered: 02/21/20 12:49:34   Page 32 of
                                        57
Case: 20-30183   Doc# 1   Filed: 02/21/20 Entered: 02/21/20 12:49:34   Page 33 of
                                        57
Case: 20-30183   Doc# 1   Filed: 02/21/20 Entered: 02/21/20 12:49:34   Page 34 of
                                        57
Case: 20-30183   Doc# 1   Filed: 02/21/20 Entered: 02/21/20 12:49:34   Page 35 of
                                        57
Case: 20-30183   Doc# 1   Filed: 02/21/20 Entered: 02/21/20 12:49:34   Page 36 of
                                        57
Case: 20-30183   Doc# 1   Filed: 02/21/20 Entered: 02/21/20 12:49:34   Page 37 of
                                        57
Case: 20-30183   Doc# 1   Filed: 02/21/20 Entered: 02/21/20 12:49:34   Page 38 of
                                        57
Case: 20-30183   Doc# 1   Filed: 02/21/20 Entered: 02/21/20 12:49:34   Page 39 of
                                        57
Case: 20-30183   Doc# 1   Filed: 02/21/20 Entered: 02/21/20 12:49:34   Page 40 of
                                        57
Case: 20-30183   Doc# 1   Filed: 02/21/20 Entered: 02/21/20 12:49:34   Page 41 of
                                        57
Case: 20-30183   Doc# 1   Filed: 02/21/20 Entered: 02/21/20 12:49:34   Page 42 of
                                        57
Case: 20-30183   Doc# 1   Filed: 02/21/20 Entered: 02/21/20 12:49:34   Page 43 of
                                        57
Case: 20-30183   Doc# 1   Filed: 02/21/20 Entered: 02/21/20 12:49:34   Page 44 of
                                        57
Case: 20-30183   Doc# 1   Filed: 02/21/20 Entered: 02/21/20 12:49:34   Page 45 of
                                        57
Case: 20-30183   Doc# 1   Filed: 02/21/20 Entered: 02/21/20 12:49:34   Page 46 of
                                        57
Case: 20-30183   Doc# 1   Filed: 02/21/20 Entered: 02/21/20 12:49:34   Page 47 of
                                        57
Case: 20-30183   Doc# 1   Filed: 02/21/20 Entered: 02/21/20 12:49:34   Page 48 of
                                        57
Case: 20-30183   Doc# 1   Filed: 02/21/20 Entered: 02/21/20 12:49:34   Page 49 of
                                        57
Case: 20-30183   Doc# 1   Filed: 02/21/20 Entered: 02/21/20 12:49:34   Page 50 of
                                        57
Case: 20-30183   Doc# 1   Filed: 02/21/20 Entered: 02/21/20 12:49:34   Page 51 of
                                        57
Case: 20-30183   Doc# 1   Filed: 02/21/20 Entered: 02/21/20 12:49:34   Page 52 of
                                        57
Case: 20-30183   Doc# 1   Filed: 02/21/20 Entered: 02/21/20 12:49:34   Page 53 of
                                        57
Case: 20-30183   Doc# 1   Filed: 02/21/20 Entered: 02/21/20 12:49:34   Page 54 of
                                        57
Case: 20-30183   Doc# 1   Filed: 02/21/20 Entered: 02/21/20 12:49:34   Page 55 of
                                        57
Case: 20-30183   Doc# 1   Filed: 02/21/20 Entered: 02/21/20 12:49:34   Page 56 of
                                        57
Case: 20-30183   Doc# 1   Filed: 02/21/20 Entered: 02/21/20 12:49:34   Page 57 of
                                        57
